 


109 HR 86 IH: To prohibit a State from imposing a discriminatory commuter tax on nonresidents, and for other purposes.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 86 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit a State from imposing a discriminatory commuter tax on nonresidents, and for other purposes. 
 
 
1.Prohibition on imposing discriminatory commuter tax on nonresidents
(a)ProhibitionA State may not impose a tax on the income earned in the State by nonresidents unless the tax is of substantial equality of treatment for the citizens of the State and the nonresidents so commuting.
(b)StateFor purposes of subsection (a), the term State includes the District of Columbia and any political subdivision of a State. 
 
